Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3 of Claim 1 reads, “at a density of from 2 to 10” should read “at a density of 2 to 10”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shintaro (JP 2009143488 A, Provided with English Machine Translation).
Regarding claim 1, Shintaro teaches a tire (Fig. 2) having an outer surface (Fig. 1, Ref. Num. 2) comprising a decorative portion (Fig. 2, Ref. Num. 4) which is visible (Para. [0003]) and provided with micro-protuberances (Fig. 3) at a density of 2 to 10 micro-protuberances per 1 sq. mm. The distance between the micro-protuberances, Wi, can be as small as 0.1 mm (Para. [0024]) which with the width of the protuberances being as small as 0.4 mm (Para. [0023]) will lead to there being 2 micro-protuberances per 1 sq. mm.  While the reference does not have a working example within the claimed range, it would have been obvious to one of ordinary skill in the art to set the micro-protuberance density at 2 per 1 sq. mm since the reference discloses the distance between the micro-protuberances can be as small as 0.1 mm and the width of the micro-protuberances can be as small as 0.4, said ranges yielding a density that overlaps the claimed range. Shintaro also teaches that the micro-protuberances include a recessed micro-protuberances that is provided in its top surface a recess (Fig. 4, Ref. Num. 7).
Regarding claim 4, Shintaro teaches that the micro-protuberances have shapes in the respective cross-sections of the micro-protuberances perpendicular to the direction of the protruding height of the micro protuberance (Fig. 4) and the shapes become smaller on the top surface side than the root side of the micro-protuberances (Fig. 4). The width of the micro-protuberance decreases from the base to the top of the protuberance as seen in Fig. 4, which will cause the shape of the cross-section to get smaller as it moves from the base to the top of the micro-protuberance.
Regarding claim 5, Shintaro teaches that each of the micro-protuberances comprise a portion where the area of the shape of the cross-section continuously decreases towards the top surface (Fig. 
Regarding claim 12, Shintaro teaches that the top surface of the micro-protuberance is outwardly convex hemispherical (Fig. 4, Ref. Num. 3b).
Claim 1, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2012/0199261 A1).
Regarding claim 1, Yamakawa teaches a tire (Fig. 2) having an outer surface (Fig. 2, Ref. Num. 3) comprising a decorative portion (Fig. 1, Ref. Num. 11) which is visible (Para. [0027]) and provided with micro-protuberances (Fig. 4a, Ref. Num. 20) at a density of 2 to 10 micro-protuberances per 1 sq. mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Yamakawa with a density of 2 to 10 micro-protuberances per 1 sq. mm since Yamakawa’s Fig. 6 teaches the width of the minute regions may be very small and closely placed and Table 1, working example 7 discloses suitable interval sized between protrusions (spacing between the minute regions) may be as small as 0.5 mm to obtain a known and predictable result of achieving visually distinguishable sidewall of a tire. Yamakawa also teaches that the top of the micro-protuberances can be serrated to make the regions appear darker to distinguish them visually from the surrounding regions (Para. [0031]). One of ordinary skill in the art before the effective filing date of the claimed invention would understand that the serrations would cause small recesses to form on top of the micro-protuberances (minute regions).
Regarding claim 3, Yamakawa teaches that the micro-protuberances (minute regions) can be formed in a circular or elliptical shape (Para. [0032]). 

Regarding claim 12, Yamakawa teaches that the top surface of the micro-protuberances (minute regions) are flat (Fig. 4a, Ref. Num. 20).
Claims 2, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shintaro (JP 2009143488 A).
Regarding claim 2, Shintaro teaches that the depth of the recess is between 10 and 50% of the height of the micro-protuberance (Para. [0027]). Shintaro does not expressly disclose a value of greater than 15% of the micro-protuberance height; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the recess within the claimed range since Shintaro discloses the depth of the recess as between 10 and 50% (Para. [0027]), said range overlapping the claimed range. 
Regarding claim 14, Shintaro teaches that the maximum diameter of the top surface is between 0.4 and 0.8 mm (Para. [0023]). Shintaro does not expressly disclose a value of 0.25 to 0.65 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the maximum diameter of the top surface within the claimed range since Shintaro discloses the maximum diameter of the top surface as between 0.4 and 0.8 mm (Para. [0023]), said range overlapping the claimed range. Shintaro also shows that the width between the outer edge of the top surface and the recess is not more than 0.20 mm (Fig. 3; Para. [0026]). Since the total width of both recesses is 50% (Para. [0026]) of the width of the top surface of the protrusion, the maximum width the outer edge of the top surface and the recess could be when the top surface width is 0.8 mm is 0.4mm total, which is 0.2 mm on each side of the recess. That would make the width between the outer edge of the top surface and the recess as between 0.1 mm and 0.2 mm, which is within the claimed range of not more than 0.2 mm.

Regarding claim 16, Shintaro teaches that the depth of the recess is between 10 and 50% of the height of the micro-protuberance (Para. [0027]), which is within the range required by the instant claims of less than the protruding height of the micro-protuberance. Shintaro also teaches that the diameter of the both recesses is 50% of the diameter of the micro-protuberance (Para. [0026]). Since both recesses are equal size, that means the diameter of one recess is a quarter of the diameter of the micro-protuberance or between 0.1 and 0.2 mm. This range is within the range required by the instant claims. 
Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2012/0199261 A1) as applied to claim 1 above, and further in view of Takashi (JP 2010052471 A, Provided with English Machine Translation).
Regarding claim 4, Yamakawa does not teach that each of the micro-protuberances comprises a cross-section that decreases in size from the base to the top of the micro-protuberances.
In an analogous art, Takashi teaches that the cross-sectional size of the micro-protuberance decreases stepwise from the base to the top (Fig. 9).
.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2012/0199261 A1) as applied to claim 1 above, and further in view of Behr (WO 2016015898, Provided with English Machine Translation).
Regarding claim 7, Yamakawa teaches recesses formed by serrations on the top of the micro-protuberances in order to make the regions appear darker to be visually distinguished (Para. [0031]). However, Yamakawa does not teach that the recesses have a circular or elliptical shape.
In an analogous art, Behr teaches circular recesses on the side of a tire (Fig. 1). These recesses cause the area of the tire where they are located to have a darker appearance and be visually distinguished from the rest of the sidewall (Para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamakawa with Behr in order to replace the recesses formed from the serrations to the circular recesses taught by Behr. This modification will enhance the darkness of the pattern as theses depressions are particularly suitable for capturing and absorbing light (Behr, Para. [0032]).
Regarding claim 8, Behr teaches that the shape of the cross-section of the recess is larger on the top surface than on the base (Fig. 2).
Regarding claim 9, Behr teaches that the recess comprises a portion where the area of its shape in said cross-section continuously increases towards the top surface (Fig. 2).
Regarding claim 10, Behr teaches that the recess comprises a portion where the area of its shape in said cross-section increases stepwise towards the top surface (Fig. 3).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2012/0199261 A1) as applied to claim 1 above, and further in view of Muhlhoff et al. (US 2014/0166177 A1).
Regarding 13, Yamakawa does not teach that the decorative portion excepting the micro-protuberances includes a roughened part whose ten-point average roughness (Rz) is 0.01 to 0.05 mm.
In an analogous art, Muhlhoff teaches that the mean roughness (Rz) of the surface not covered by protrusions is between 5 and 30 μm (Para. [0057]) which is 0.005 to 0.03 mm. Muhlhoff does not expressly disclose a value of 0.01 to 0.05 mm; however, it would have been obvious to a person of ordinary skill in the art to configure roughness of the decorative portion excepting the micro-protuberances within the claimed range since Muhlhoff discloses the roughness of the decorative portion excepting the micro-protuberances as between 0.005 and 0.03 mm (Para. [0058]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamakawa with Muhlhoff to make the roughness of the part of the decorative portion excepting the micro-protuberances between 0.005 and 0.03 mm. This modification will reflect a large portion of the light rays reaching the bottom surface back towards the inclined walls of the micro-protuberances (Muhlhoff, Para. [0057]) which will cause the light to get lost in the pattern and increase the darkness of the decorative portion (Para. [0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/ROBERT C DYE/Primary Examiner, Art Unit 1749